DETAILED ACTION
This action is responsive to amendment filed on September 26th, 2022. 
Claims 61~80 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/26/22 have been fully considered but they are not persuasive.
In response to Applicant’s argument (Pg. 6~8), that Examiner’s analysis is inconsistent with regards to limitations that are mental processes. Examiner respectfully disagrees because the Examiner clearly outlined limitations, “identifying…a recipient”, “storing…and not delivering…”, “performing a determination…”, and “holding…and not delivering…” falls within the “Mental Processes” grouping of abstract ideas as it covers performance of the limitations in the mind (including an observation, evaluation, judgment, opinion). These limitations are simply identifying the recipient of the electronic mail (observation), “storing…and not delivering the electronic mail (judgment), determining whether to send or reject the electronic mail based upon the acceptance criteria values (evaluation) and holding, and not delivering the electronic email when an evaluation (by comparing acceptance criteria values) is made that the mail is non-compliant (evaluation/judgement. Referring to other limitations that no analysis was made such as, “electronically sending…a query…to receive acceptance criteria values” was not evaluated as being a mental process. This limitation is a mere data gathering step by using a graphical user interface to receive the acceptance criteria values. The limitation was evaluated under step 2B. Thus, the Examiner has not improperly characterized limitations in a manner Applicant alleges.
In response to Applicant’s argument (Pg. 9~11, Prong Two), that Examiner’s analysis is inconsistent with the 2019 PEG. Examiner respectfully disagrees because Applicant failed to provide any evidence that processing mail by hand is not a well-known pre-internet process or why the claimed invention is more than a process that can be done by pen and paper. Claims 61, 68 and 75 as a whole are silent regarding specific limitations directed to improving a computer system, processor, memory, network, database, or the Internet, nor do Applicant direct any attention to such specific limitations. As the Board decision (05/02/19) states, “allowing someone to customize the types of mail being received and update or modify acceptance criteria are not technological, but instead are the use of generic computer technology adapted to “computerize” well-known solutions to age-old practices in conventional mail delivery.” The Board provided evidence of such statement by including Form 8076 (“Authorization to Hold Mail”) to support that the limitations individually and as a whole are clearly well-known. Just because Examiner has not made a rejection under 35 U.S.C. 103 does not make the claims eligible. Likewise, the absence of a 35 U.S.C. 101 rejection does not make the claims patentable. These are two separate inquiries that are made separately and should not be grouped as one and the same as Applicant is attempting to do here.
In response to Applicant’s argument (Pg. 12, Step 2B), that Examiner has presented no factual evidence to support the Examiner’s assertion that both the additional elements and the combination of additional elements represents well-understood, routine, conventional activity. Examiner respectfully disagrees because Section III.A. of the Berkheimer Memorandum specifies that the Examiner must expressly support such a rejection in writing with one of the four options specified. Here, the Examiner has cited a court decision discussed in MPEP 2106.05(d)(II)): receiving or transmitting data over a network. Referring to what data is received/transmitted and how the data is received/transmitted may not be well-understood, routine, and conventional activity is misplaced. The data received/transmitted is an electronic mail and the query sent to send/receive acceptance criteria values is for example a date range. Nothing about these data are unconventional and the claims do not recite any new method of sending/receiving these data other than the conventional method of using a graphical user interface (in place of paper) to specify when mail should or should not be sent.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained.
Double Patenting
Claims 61~80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1~20 of U.S. Patent No. 9,491,129 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The reasoning for this rejection is the same as provided in the FAOM mailed 07/03/17. In the absence of an approved TD, the rejection is maintained.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 61~80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 2A Prong One: Claims 61, 68, and 75 recite: 
“receiving, by the electronic mail server, an electronic mail from a sender client system; identifying, by the electronic mail server and from a recipient field in the electronic mail, a recipient of the electronic mail; electronically sending, responsive to receiving the electronic mail and to the sender client system, a query configured to cause a graphical user interface of the sender client system to receive acceptance criteria values; storing within the electronic mail server and not delivering the electronic mail to the recipient until the acceptance criteria values are electronically received; electronically receiving, from the graphical user interface of the sender client system and in response to the query, the acceptance criteria values; performing a determination, by the electronic mail server and based upon the acceptance criteria values, whether to: send the electronic mail to the recipient or reject the electronic mail; holding within the electronic mail server and not delivering the electronic mail to the recipient based upon the determination; and sending, based upon the determination and to the sender client system, an electronic message indicating non-delivery of the electronic mail to the recipient, wherein the determination is based upon the acceptance criteria values being non-compliant with acceptance criteria previously electronically provided by the recipient.”
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronic mail server”, “computer readable storage medium”, and “hardware processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “computer readable storage medium”, “hardware processor” language, “identifying…”, “storing…”, “performing…”, “holding…”, and “determination…” in the context of these claims encompasses computerizing a manual process of withholding mails from being mailed to recipients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because:
1. The claims recite additional elements reciting “electronic mail server”, “computer readable storage medium” and “hardware processor” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
2. The claims recite additional element of “receiving…”, “electronically sending…”, “electronically receiving…”, and “sending…” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because claims 61, 68 and 75 as a whole is silent regarding specific limitations directed to improving a computer system, processor, memory, network, database, or the Internet, nor do Applicants direct any attention to such specific limitations. Furthermore, allowing someone to customize the types of mail being received and update or modify acceptance criteria are not technological, but instead are the use of generic computer technology adapted to “computerize” well-known solutions to age-old practices in conventional mail delivery. For example, a corporate mailroom “receive correspondence, keep business rules defining actions to be taken regarding correspondence based on attributes of the correspondence, applies those business rules to correspondence, and take certain actions based on the application of business rules.” See Intellectual Ventures I, 838F.3d at 1317.
Accordingly, claims 61, 68 and 75 are directed to an abstract idea.
Step 2B: Claims 61, 68 and 75 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “electronic mail server”, “computer readable storage medium” and “hardware processor”, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the insignificant extra solution activity of “receiving…”, “electronically sending…”, “electronically receiving…”, and “sending…” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network (see MPEP 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 61, 68 and 75 are not patent eligible.
Regarding dependent claims 62~67, 69~74, and 76~80
Claims 63, 64, 70, 71, 77, and 78 recite elements/limitations that also fall within the “Mental Processes” grouping of abstract ideas, as identified above and merely manipulation of data. 
Claims 62, 65~67, 69, 72~74, 76, 79, and 80 recite elements/limitations that are insignificant extra solution activity that simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 62~67, 69~74, and 76~80 are not patent eligible.
Examiner Note:
Claims 61, 68, and 75 recite elements/limitations that utilize a graphical user interface of the sender client system to receive acceptance criteria values. However, the GUI is not directed to an “improved user interface” similar to Core Wireless v. LG. The GUI is merely a generic computer component that provides no inventive concept. Should Applicants further amend by showing how these acceptance criteria are received and displayed in the GUI (see specification ¶52) and how the emails are received and displayed in the GUI (see specification ¶77~¶83 and Fig. 6) may be helpful in moving prosecution forward. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443